Title: To Benjamin Franklin from Pierre du Calvet, 20 July 1784
From: Du Calvet, Pierre
To: Franklin, Benjamin



a Londres le 20e. Juillet 1784—No. 9, Cannon-Street, prés la poste générale—
Monsieur L’ambassadeur,

Avec le vulgaire des grands, on ne parle guéres de comptes et de dettes, quoi que non personnelles et de pur office pour eux; beaucoup moins en vat’on jusqu’a en Solliciter avec Succés le payement auprés d’eux; leur fierté, leur délicatesse Se formalisent de ces details triviaux, et le peu d’intérest quils prennent aux bésoins étrangers, rend infructueuse toute addresse, faite auprés d’eux pour les Soulager, ce n’est pas lá l’illustre Ambassadeur de l’amérique. Mr. le docteur Franklin est la droiture, la politesse, l’équité, la bienfaisance même: il est l’ami des hommes, et le pére tendre des opprimés. C’est Sur ce pié, que tout paris le reconnoit, l’estime et l’aime, et c’est Sous ces qualités bienfaisantes, que je me flatte de le connoître bientôt moi même, de Sçience expérimentale et d’aprés les lécons du Sentiment.
Je Suis l’infortuné canadien, qui, le 17e. et le 20e. du mois d’octobre dernier, eut l’honneur de communiquer à vôtre Excellence a passi l’histoire de Ses infortunes, a quebec. durant le Sejour des généraux Américains dans la province en 1776. Je fis par leurs ordres des fournitures de toute Espece, jusques á la concurrence de 56,394 l.t. 10 s. 1 d. livres tournois; je lui remis aussi dans les mains les duplicatas des réconnoissances, dont les originaux Sont dans la possession, de Mr. Pierre-charles L’ambert, Banquier, vieille rue du temple prés de l’égout á Paris.—

Le général haldimand en 1780, me Suspecta de favorizer le parti Américain, et me confina pendant 948 jours dans la plus barbare captivité, Sans aucun respect pour L’humanité ni pour les loix, dont j’eus beau réclamer la protection, par mes appels. C’est Sur ce principe d’attachement présumé américain, que ce vindicatif gouverneur, me denia hautement la liberté, de passer, á mon rétour En Europe, par les êtats unis, pour y aller Solliciter en personne á philadelphie, auprés du congrés, la liquidation de la dette. Par la dignité de Sa place, le général haldimand est au dessus des loix á quebec, et depuis mon départ de paris, j’en Suis á poursuivre Son rappel á londres, ou réduit á Son inconséquente individualité, il déviendra le tributaire des loix. Il S’en faut bien que je ne Sois fort avancé vers le Succés, Malgré la vivacité non ralentie de mes instances.
Vôtre Excellence lira dans mon Memoire que j’ai l’honneur de lui addresser le détail des oppressions de cét indigne gouverneur, et dans mon appel, L’indifference et l’inactivité du gouvernement d’angleterre, á les amener Sous la jurisdiction des loix. Cette double Marche d’administration ou Subalterne ou en chef ne la Surprendra pas: ce même esprit de despotisme, qui a démembré L’amérique de L’angleterre, gouverne encore de prés et de loin la province de quebec. Il est vrai que la constitution angloise offre des ressources pour n’en être pas impunement la victime et la dupe: mais ce n’est qu’au poids de l’or, qu’on peut les mettre en oeuvre avec Succés. Depuis Sept mois révolus que je lutte á londres contre les obstacles, mon Séjour m’a couté des Sommes considérables, et cépendant, á proprément parler, á peine ai je commencé, je prépare un appel d’éclat au parlement,

qui m’entrainera dans un Surcroit de dépenses, pour m’ouvrir Seulement, le chemin de la loi; Si la justice et la générosité de l’amérique ne viennent á mon Secours, il m’est impossible de me conserver dans la passe de fournir á tout.
Je S’ai, Monsieur L’ambassadeur, qu’il est une foule de demandeurs, qui comme moi, réclament cette justice et cette générosité; mais j’ose avancer que mon cas est tout á fait privilégié. C’est Sur mon attachement présumé pour la cause de l’amérique, que j’ai été dépouillé Si longtêms de ma liberté, que durant m’a captivité, la tirannie á fait á mon patrimoine une bréche de plus de £ 20,000, Sterling, que les tristes débris de ma fortune dépérissent encore tous les jours á quebec, par L’absence de l’œil du maître, et qu’enfin le gouvernement affecte l’inaction, et fait naitre des l’enteurs, pour m’arracher de mes mains mon triomphe, en M’arrachant les ressources pour l’achêter: Si le congrés, dans le Moment actuel, pouvoit être au fait de cet assemblage de circonstances, d’une part Si critiques, et de l’autre Si favorables pour moi, la Magninimité de Sentimens, qui la toujours distingué dans Sa Marche ne balanceroit pas de me favoriser dans la poursuite de mon oppresseur par Ses générosités mêmes, et bien plus encore par la liquidation d’une dette de justice et d’honneur, contractée depuis un Si long cours d’années, par l’entremise de Ses députés.
Il n’entre pas moins de n’oblesse et délévation dans la façon de penser de Son digne réprésentant, Mr. le docteur franklin, et je Suis fondé á n’en pas attendre des traits moins éclatans de Sa part, Sur tout, S’il á la bonté d’observer en Surplus, que l’ouverture du nouveau parlement, m’entraine dans des démarches nouvelles, qu’une addition de dépenses Seule peut Soutenir. Mais peut-être, que les fonds du congrés, actuellement dans les mains de Vôtre Excellence, ne répondent pas par leur valeur, aux grandes vües de justice et de générosité qui vous animent, et que la liquidation entiere de la dette quoi qu’une pure bagatelle pour un êtat, est actuellement hors de Ses pouvoirs: mais en attendant je récévrois une partie du payement á vôtre choix avec des transports de réconnoissance d’autant mieux fondés, que ce début de justice, en me fournissant des aisances pour mon affaire me Seroit un gage de vôtre protection en m’a faveur. Je ne Saurois me

persuader que le vertueux Ambassadeur du congrés réfuse ce juste Sécours à un infortuné qui á Souffert, et ne Souffre encore que trop injustement pour avoir été Suspecté être l’ami du congrés, et qu’il voulut par ce réfus le réduire á l’impossibilité d’obtenir jamais justice.
J’ai pris la liberté de M’appuyer auprés de vôtre Excellence de la récommandation de Mr. le comte de vergennes, que je Sais être un de Ses illustres amis, autant par inclinations que par l’unité de respectables caracteres: ce grand ministre est le protecteur déclaré de tous les français, Sous quelque climat, que la fortune de la guerre puisse les disperser, vous êtes vous, Monsieur L’Ambassadeur, le défendeur des Américains et de tous ceux qui tiennent á L’amérique par quelque rélation, je Suis né français, et c’est en consideration de l’amérique que je Souffre, voila mes titres á la double protection, et de vôtre Excellence et de Mr. le comte de vergennes, c’est á dire que voila le présage assuré du Succés de mes demandes.
Crainte d’événement contraire Sur la route, je prends la liberté d’addresser á vôtre Excellence un paquet pour Mr. l’ambert, que je charge d’aller á vôtre hotel récévoir vos ordres. J’ose me flatter en concluant, qu’ils me Seront favorables, et qu’aprés avoir commencé par être L’admirateur de Mr. le d’octeur franklin, je finirai par le compter au nombre de mes Bienfaiteurs et de mes protecteurs. Si les intentions de vôtre Excellence pouvoient m’être manifestées, par le canal de Mr. L’ambassadeur de france ce Seroit le comble de la bienfaisance et de l’humanité.—
J’ai l’honneur d’être avec le respect le plus profond Monsieur L’Ambassadeur, De Vôtre Excellence Le trés hûmble et trës ôbéissant Serviteur,

Pierre du Calvet.

 
Notation: Pierre Du Calvet 20— Juillet 1784—
